Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on June 30, 2022.
Claims 1, 2, 8, 9, 15 and 16 have been amended.
Claim 21 has been added.
Claims 7, 14 and 20 have been canceled.
Claims 1-6, 8-13, 15-19 and 21 are currently pending and have been examined. 

Previous Claim Rejections - 35 USC § 101
Applicant’s amendments to claims 1, 8 and 15 has resulted in the abstract idea being integrated into the practical application of creating a recommendation list for cold-start users.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al. (“Who Are Like-Minded: Mining User Interest Similarity in Online Social Networks.” Proceedings of the Tenth International AAAI Conference on Web and Social Media (ICWSM 2016)) in view of Yu et al. (US Pub. No. 2017/0098197) in view of Willis et al. (US Pub. No. 2013/0031216).
Claims 1, 8 and 15: Yang discloses
obtaining feature information of a target user; (page 2: The sets of users and videos are denoted by U and I, respectively. Total number of users is |U|. We use u and v as the indices of users, and m and n as the indices of videos. The gender, age and location of a user u are represented by gu, au and lu. User u’s friend set is Fu and we denote the friendship between user u and v as F(u, v), where F(u, v)=1 if u ∈ Fv and v ∈ Fu. The QQ groups joined by user u is denoted as Gu. Interaction (messaging) between friends on a certain day is represented by md(u, v), where d is the index of the day (if we index the current day as 0, then the past day is -1, and the like). The viewed video set of user u is Iu4, which in fact is the traditional video-based profile of user u.)
predicting interest similarities between the target user and a user group according to the feature information by using an interest similarity prediction model, the interest similarity prediction model being implemented according to an interest similarity between each pair of users in a sample set of historical records of users based on a hybrid tree-encoded linear model algorithm, the hybrid tree- encoded linear model algorithm being implemented based on a tree model and a linear model; (page 1: In this paper, we mine and learn to predict how similar a pair of users’ interests towards videos are, based on demographic, social and interest information of these users. We use the video access patterns of active users as ground truth. We adopt tag-based user profiling to establish this ground truth. We then show the effectiveness of the different features, and their combinations and derivatives, in predicting user interest similarity, based on different machine-learning methods for combining multiple features. We propose a hybrid tree-encoded linear model for combining the features, and show that it out-performs other linear and tree-based models. Our methods can be used to predict user interest similarity when the ground-truth is not available, e.g. for new users, or inactive users whose interests may have changed from old access data, and is useful for video recommendation.)
determining, according to the interest similarities, recommended users in the user group having interests similar to those of the target user; and (page 2: We then generate tag-based user profiles by fusing the user-video consumption data and video-tag relations. Thus, users consuming the same video will be labeled with the same set of tags. Page 3: we find top-K similar users from the candidate neighbors of each target user for recommending N videos by selecting the top-N popular videos among these K neighbors)
obtaining an interest list of the recommended users, and creating a recommendation list for the target user according to the interest list. (page 3: we applied the predicted results to video recommendation which recommends a list of videos matching the user’s video interests.)
Yang discloses social network software usage and network behavioral: (page 1: How well can an online social network (OSN) service use various user profile information, including demographic and social interaction information, to predict user interest similarity for recommendations for related services (such as video service), including using “video access patterns” (i.e., highly frequently browsed websites)) and category information (i.e., followed topic) (page 1; Introduction) but does not disclose page views, a visit duration, an education, a school of graduation, an occupation, a place of employment, and a hobby.
Yu, however, discloses [0278] When data about the user and other non-user specific data has been collected, the decision making server detects a customer's potential interest in an item by analyzing one or more of the following: historical buying patterns; individual customer purchase history; e-commerce portal session data; bought and browsed data; length of online visit to e-commerce portal; specific web pages viewed and duration of views; links hovered over and duration of hovering; and shopping cart and wish list data (e.g. whether items were placed in a shopping cart or a wish list without resulting in an immediate order). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included page views and durations, as disclosed by Yu in the system disclosed by Yang, for the motivation of providing a method of automatically assisting in the decision making process and carrying out a related action for a person or party. In particular, the proposed systems and methods are configured to, for example, understand the desires of a person; when a person has such desires; and, to take action to fulfill such desires. (Yu; [0028]).
Willis discloses social cultural information including education/school information, occupation information and hobby information: [0145] User traits 504A-504C, referred to generally as user trait(s) 504, may comprise one or more items of information about a user, either explicitly provided by the user, or determined implicitly. In some embodiments, a user may provide a profile listing one or more items of information or traits, such as a name, age, gender, ethnicity, geographic location, hobbies, preferred genre of music, preferred artists or items of media, school attended, profession, employer, favorite sports team, hair color, or any other type of information or trait. In other embodiments, the user may provide the information or traits by filling out a survey or answering questions provided by the system. Traits may accordingly be media related, such as preferred items of media, or non-media related, such as hair color.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included education/school information, occupation information and hobby information, as disclosed by Willis in the system disclosed by Yang, for the motivation of providing a method of identifying previously undetectable correlations between users and media preferences, which may be desirable for targeted advertising or marketing purposes, as well as providing higher quality media recommendations. For example, if it may be determined that users within a profession are more likely to prefer a particular artist, regardless of the reason, recommendations including that artist may be provided to other users within the profession. Similarly, when playing media related to that artist to users whose professions are unknown, for example, ads related to the profession may be displayed, with a higher likelihood of being relevant to the viewer. (Willis; [0145]).
Claims 2, 9 and 16:  Yang discloses demographic, social network software usage, network behavioral and historical interest features. (page 1: How well can an online social network (OSN) service use various user profile information, including demographic and social interaction information, to predict user interest similarity for recommendations for related services (such as video service), is the question we study in this paper. Page 2: The gender, age and location of a user u are represented by gu, au and lu. User u’s friend set is Fu and we denote the friendship between user u and v as F(u, v), where F(u, v)=1 if u ∈ Fv and v ∈ Fu. The QQ groups joined by user u is denoted as Gu. Interaction (messaging) between friends on a certain day is represented by md(u, v), where d is the index of the day (if we index the current day as 0, then the past day is -1, and the like). The viewed video set of user u is Iu4, which in fact is the traditional video-based profile of user u).
Claims 5 and 12:  Yang discloses sorting users according to similarity in a descending order and selecting a predefined number of users. (page 3: From our dataset, we randomly selected two thousand active users (as ground truth) on the target day. To restrict the scope of neighbor selection without global searching from millions of users, we randomly drew five thousand candidate neighbors for each target user. For fair and unified comparison, we find top-K similar users from the candidate neighbors of each target user for recommending N videos by selecting the top-N popular videos among these K neighbors. Demographic profile similarity: select K closest neighbors according to the similarity of demographic profiles. • Social friend filtering: select top-K close friends of the target user based on their interaction frequency, i.e., the monthly messaging days. • Past long-term profiling: choose the top-K similar neighbors by comparing the past one month’s video records of the target user and each candidate neighbor. • Random: randomly select K users from the candidate neighbors. • Global popularity: for each target user, always recommend the top-N popular videos among all the five thousand candidate neighbors.)
Claims 6, 13 and 19: Yang discloses the interest list utilizing scoring to sort the list to recommend to user that the user has not viewed.  (page 3: We utilize Fmeasure (Powers 2011) as the accuracy metrics which examines whether videos viewed by target users are ranked at top positions in the recommendation lists. Page 3: if we could find some currently active users who are predicted to be similar to these inactive users, then we can recommend videos based on active users’ interests to get over the cold start problem. Page 1: infer user interest similarity for users without past access data.)  The similarity is weighted: (page 3: our hybrid tree-encoded linear model will learn a weight for each leaf node of the sub-trees and for each original feature.
Claim 21: Yang does not disclose sorting or selecting a predefined number.
Yu, as combined above with Yang, discloses sorting in descending order according to similarity and selecting a predetermined number of objects. ([0059]-[0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included sorting in descending order according to similarity and selecting a predetermined number of objects, as disclosed by Yu in the system disclosed by Yang, for the motivation of providing a method of increasing the efficiency of the recommendation system by limiting a pool of similar users/objects to a defined top number.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang/Yu/Willis in view of Wikipedia (retrieved at: https://web.archive.org/web/20180312061750/https://en.wikipedia.org/wiki/Cosine_similarity).
Claims 3, 10,  and 17: Yang discloses a sample set of viewing records (page 2: Interest data: we used users’ video access data over time); constructing a feature of the sample set (page 2: We use u and v as the indices of users, and m and n as the indices of videos. The gender, age and location of a user u are represented by gu, au and lu. User u’s friend set is Fu and we denote the friendship between user u and v as F(u, v), where F(u, v)=1 if u ∈ Fv and v ∈ Fu. The QQ groups joined by user u is denoted as Gu. Interaction (messaging) between friends on a certain day is represented by md(u, v), where d is the index of the day (if we index the current day as 0, then the past day is -1, and the like). The viewed video set of user u is Iu4, which in fact is the traditional video-based profile of user u) and training the feature using the hybrid tree-encoded linear model algorithm with the feature as an input and the interest similarity between each pair as a prediction target value. (page 3: We conducted extensive empirical studies to explore correlations between various user features and interest similarity, and try to seek key features that influence interest similarity. The detailed empirical results are in (Yang, Zhou, and Chiu 2016). From the empirical studies, we obtained 10 discriminative features belonging to three categories, namely demography (i.e., gender pair, age pair, location pair), social relations (i.e., friendship, ratio of common friends, number of common groups, monthly message count, monthly messaging days) and interest (i.e., past long-term similarity, individuality)… We used seventy percent of the samples for training and the rest as the testing data.)
Yang does not disclose using cosine similarity.
Wikipedia, however, discloses cosine similarity as: 
[AltContent: rect]
    PNG
    media_image1.png
    56
    169
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an equation for cosine similarity, as disclosed by Wikipedia in the system disclosed by Yang/Yu/Willis, for the motivation of providing a method of using a known algorithm for calculating similarity between pairs.
Claims 4, 11 and 18:  Yang discloses using the tree model to obtain a binary feature and training the model by using the feature and the binary feature as input features. (page 1: we apply different machine learning models, including linear models, tree-based models, and a hybrid model developed by ourselves, to study how to best use the available features to infer user interest similarity for users without past access data. Page 2-3: From users who were active on the target day (August 30th, 2015), we randomly selected one million user pairs for each experiment. We used seventy percent of the samples for training and the rest as the testing data. Moreover, ten-fold cross validation was used in model training. For the classification task, we binarized the similarity values with a certain threshold (the mean value of interest similarity) so that we could predict whether two users are similar or not.)

Response to Arguments
Applicant’s remarks, filed June 30, 2022, have been considered and are persuasive.  A new grounds of rejection is presented above to disclose the new limiations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
US Pub. No. 2015/0248651 to Akutagawa et al.: [0122] In some embodiments, users are suggested to connect based on similarities, and then those events are able to be recommended to those connected users. Recommending users to connect is able to be based on any items such as music, cuisine, restaurants, movies, television programming, commercials, political affiliations, advertisements, images, videos, hobbies, activities, occupation, status, patterns, habits, lifestyle, preferences, ethnicity, religion, previous employment, home town/previous residence, school/college attended, major/minor in school, and/or any other information. For example, if a user has given the same or similar ratings as another user using the same social networking site, then the users are recommended to connect based on their similar music tastes. In some embodiments, an event is suggested that they attend. In another example, common interests of users who are unconnected are determined as described herein, and a connection score is generated based on the common interests. If the connection score is above a threshold, then the users are recommended to connect (e.g., a notice is sent to both users of a social networking site). For example, by analyzing the social networking sites, reviews and personal webpages of User A and User B, it is determined that they both enjoy Indian food, Chinese food, comedy movies and hiking, so a message is sent to User A and User B asking if they want to connect. In some embodiments, details are provided (e.g., User A is informed that another user also likes Indian food, Chinese food, comedy movies and hiking). In some embodiments, additional information is utilized in determining if users should be recommended to connect. For example, the users' current proximity to each other, future proximity, travel plans and/or other information is able to be used in conjunction with the common interests to compute the connection score. In some embodiments, disinterests are factored in as well as negatives. For example, if User A likes Chinese food and User B does not like Chinese food, then a negative value is added to the connection score. In an example of computing a connection score using the example above, 10 points are added for the users liking Indian food, 10 points are added for the users liking Chinese food, 20 points are added for the users liking comedy movies, and 20 points are added for the users liking hiking, giving a total of 60 points. If the threshold is 50 points, then the users would be recommended to connect. In some embodiments, users are recommended to connect only if they have at least one contact in common. For example, User A is connected to User M, and User M is connected to User Z, and User A and User Z have similar interests as described herein, so User A and User Z are recommended to connect. In some embodiments, the users are connected in the same social networking system, and in some embodiments, the users are connected in different social networking systems. For example, User A is connected to User M using Facebook.RTM., and User M is connected to User Z using Google+.RTM.. In some embodiments, the contact of the users must be a direct or first level contact (e.g., User A is connected to User M), and in some embodiments, additional levels of contact are permitted (e.g., User A is connected to User B who is connected to User M, and User Z is connected to User J who is connected to User M, so User A and User Z are recommended to connect based on similar interests). In some embodiments, users are recommended to connect or an event is planned for users with opposing/opposite interests (e.g., opposites attract). For example, the users have many (e.g., above a threshold) interests where User A likes items that User B dislikes. In another example, a specific item is liked by both but other items are liked by one but not the other. For example, the users enjoy the same types of cuisines but have opposing political views and/or activity preferences.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629